In an action by a licensed real estate broker to recover commissions allegedly earned by procuring for defendant, as seller, a purchaser for certain vacant land in Massapequa Park, Long Island, the defendant appeals from a judgment of the Supreme Court, Queens County, entered April 14, 1961, after trial, upon a jury’s verdict, in favor of plaintiff for $14,078.67. Judgment reversed on the facts, and new trial granted, with costs to abide the event. In our opinion, the verdict was contrary to the weight of the credible evidence. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.